Case 1:17-cr-00201-SHS Document1 Filed 03/29/17 Page 1 of 6

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

_ -” “_ —_ ~~ — -_ _ — - a ~_ - ~ ~_- _ x

UNITED STATES OF AMERICA

- Ve. - : INFORMATION

Defendant.

CARL NORRIS, 17 CRIM 9 0 1 : .

---- xX
COUNT ONE
The United States Attorney charges:

1. From at least in or about 2005 up to and including at least
in or about December 2016, in the Southern District of New York and
elsewhere, CARL MORRIS, the defendant, willfully and knowingly,
having devised and intending to devise a scheme and artifice to
defraud, and for obtaining money and property by means of false and
fraudulent pretenses, representations, and promises, did transmit
and cause to be transmitted by means of wire communication in
interstate and foreign commerce, writings, signs, signals, pictures,
and sounds for the purpose of executing such scheme and artifice,
to wit, MORRIS sent emails and made interstate phone calls falsely
representing that he would submit grant applications in exchange for
a fee to be paid by the grant applicant.

(Title 18, United States Code, Sections 1343 and 2.)

 

 
Case 1:17-cr-00201-SHS Document1 Filed 03/29/17 Page 2 of 6

COUNT TWO
The United States Attorney further charges:
2. From at least in or about 2005 up to and including at least
in or about December 2016, in the Southern District of New York and

elsewhere, CARL MORRIS, the defendant, and others known and unknown,

willfully and knowingly, did combine, conspire, confederate, and .

agree together and with each other to commit wire fraud, in violation
of Title 18, United States Code, Section 1343.

3. It was a part and object of the conspiracy that CARL MORRIS,
the defendant, and others known and unknown, willfully and knowingly,
having devised and intending to devise a scheme and artifice to
defraud and for obtaining money and property by means of false: and
fraudulent pretenses, representations, and promises, would and did
transmit and cause to be transmitted by means of wire communication
in interstate and foreign commerce, writings, signs, signals,
pictures, and sounds for the purpose of executing such scheme and
artifice, in violation of Title 18, United States Code, Section 1343.

(Title 18, United States Code, Section 1349.)
COUNT THREE
The United States Attorney further charges:

4. From at least in or about 2005 up to and including at least
in or about December 2016, in the Southern District of New York and
elsewhere, CARL MORRIS, the defendant, and others known and unknown,

intentionally and knowingly did combine, conspire, confederate, and
Case 1:17-cr-00201-SHS Document1 Filed 03/29/17 Page 3 of 6

agree together and with each other to violate Title 18, United States
Code, Sections 1956 (a) (1) (B) (i) and 1957(a).

5. It was a part and an object of the conspiracy that CARL
MORRIS, the defendant, and others known and unknown, in an offense
involving and affecting interstate and foreign commerce, knowing
that the property involved in certain financial transactions, towit, —
cash transactions and wire transfers, represented the proceeds of
some form of unlawful activity, would and did conduct and attempt
to conduct such financial transactions which in fact involved the
proceeds of specified unlawful activity, to wit, wire fraud, knowing
that the transactions were designed in whole and in part to conceal
and disguise the nature, location, source, ownership and control of
the proceeds of said specified unlawful activity, in violation of
Title 18, United States Code, Section 1956 (a) (1) (B) (i).

6. It was a further part and an object of the conspiracy that
CARL MORRIS, the defendant, and others known and unknown, within the
United States, in an offense involving and affecting interstate and
foreign commerce, knowingly would and did engage and attempt to
engage in monetary transactions in criminally derived property of
a value greater than $10,000 that was derived from specified unlawful
activity, to wit, wire fraud, in violation of Title 18, United States
Code, Section 1957(a).

(Title 18, United States Code, Section 1956 (h).)

 
Case 1:17-cr-00201-SHS Document1 Filed 03/29/17 Page 4 of 6

FORFEITURE ALLEGATIONS

 

7. As the result of committing the offenses alleged in Counts
One and Two of this Information, CARL MORRIS, the defendant, shall
forfeit to the United States, pursuant to Title 18, United States
Code, Section 981(a) (1) (C) and Title 28, United States Code, Section
2461(c), any and all property, real and personal, that constitutes
or is derived from proceeds traceable to the commission of said
offenses, including but not limited to a sum of money in United States
currency representing the amount of proceeds traceable to the
commission of said offenses.

8. As a result of committing the offense alleged in Count
Three of this Information, CARL MORRIS, the defendant, shall forfeit
to the United States, pursuant to Title 18, United States Code,
Section 982(a) (1), any and all property, real and personal, involved
in gaid offense, or any property traceable to such property,
including but not limited to a sum of money in United States currency
representing the amount of property involved in said offense.

SUBSTITUTE ASSET PROVISION

 

9. If any of the above-described forfeitable property,
as a result of any act or omission of the defendant:
(a) cannot be located upon the exercise of due
diligence;

(b) has been transferred or sold to, or deposited

 
Case 1:17-cr-00201-SHS Document1 Filed 03/29/17 Page 5 of 6

with, a third person;
(c) has been placed beyond the jurisdiction of the
Court;
(a) has been substantially diminished in value; or
(e) hag been commingled with other property
which cannot be subdivided without difficulty;
it ig the intent of the United States, pursuant to Title 21, United
States Code, Section 853 (p) and Title 28 United States Code, Section
2461(c), to seek forfeiture of any other property of the defendant
up to the value of the above forfeitable property. |
(Title 18, United States Code, Sections 981 and 492;

Title 21, United States Code, Section 853; and
Title 28, United States Code, Section 2461.)

Jeon HIG te
JOON H. KIM
Acting United States Attorney

 
Case 1:17-cr-00201-SHS Document1 Filed 03/29/17 Page 6 of 6

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

UNITED STATES OF AMERICA

-_ Ve. -

CARL MORRIS,

Defendant.

 

 

INFORMATION
17 Cr.

(18 U.S.C. §§ 1343, 1349, 1956(h) and 2.)

JOON H. KIM
Acting United States Attorney.

 

 

 
